DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claims filed on May 18, 2021 for the application filed May 18, 2021 which is a continuation to Application No. 15/385,747 filed December 20, 2016 that does not claim foreign or domestic priority. Claims 1-20 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 and 11-14 of U.S. Patent No. 10,325,678. Claims 1-10 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11, 13-15, 17-18, 22-26 and 28 of U.S. Patent No. 11,031,104 Although the claims at issue are not identical, they are not patentably distinct as the subtle variations of wording and ranges are obvious variants as disclosed in the same embodiment of the specification.
16/791,745 Claims:
Anticipated by U.S. Patent No. 10,325,678 Claims:
Anticipated by U.S. Patent No. 11,031,104
Claims 1, 19 and 20
Claims 1-2
1, 14
Claim 2
Claim 7
22
Claim 3
Claim 9
23
Claim 4
Claim 9
23
Claim 5
Claim 11
2
Claim 6
Claim 3
13
Claim 7
Claim 4
15
Claim 8
Claim 8
24
Claim 9
Claim 12
25
Claim 10
Claims 13 and 14
25, 26, 28
Claim 12

3, 5, 11, 13, 17
Claim 13

13
Claim 14

7, 18


Claim Interpretation
Claim 19 is being interpreted under MPEP § 2111.04 as containing contingent limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). 
Claim 19 recites, in pertinent part:
b) running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the statin pharmaceutical composition and the method is terminated without delivery of the statin pharmaceutical composition to the human, wherein the first plurality of filters comprises: and 
c) running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the human is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises:
Due to the language in steps “b)” and “c)”, claim 19 covers three methods contingent on different instances/combination of instances of a respective filter in the first and/or second plurality of filters being fired or not fired, the three methods being: 
Method I: an instance in which the method ends when a respective filter in the first plurality of filters is fired at step “b)”, such that only steps “a)” and “b)” must be performed and the remaining steps “c)” - “e)” need not be reached, as the claim expressly recites that the method is terminated in this instance; 
Method II: an instance in which a respective filter in the first plurality of filters is not fired and a respective filter in the second plurality of filters is not fired, such that only steps “a)”, “b)”, “c)” and “e)” must be performed without requiring step “d)” to be performed, as no warnings are issued which would require acknowledgement; and 
Method III: an instance in which a respective filter in the first plurality of filters is not fired and a respective filter in the second plurality of filters is fired, such that all steps “a)” - “e)” must be performed. 
Thus, the broadest reasonable interpretation, claim 1 encompasses method I where only the steps of “a)” and “b)” are performed. Further support for this interpretation is provided by paragraph [00126] of the specification, which recites: 
Referring to block 418 of Figure 4B, if none of the first plurality of filters are fired, the method continues with the running of all or a portion of the first plurality of survey results against a second plurality of filters 220 of a second category class.

Block 418 of Figure 4B corresponds to step “c)” in claim 19 and is only performed “if none of the first plurality of filters are fired”, which corresponds to step “b)”. Therefore, in the instance where a respective filter in the first plurality of filters is fired, steps “c)” - “e)” are not performed.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-18 are directed towards a computer system for qualifying a human subject for delivery of a statin pharmaceutical composition over the counter to lower cholesterol (i.e. a machine) which is a statutory category.  Claim 19 is directed towards a method for qualifying a human subject for delivery of a statin pharmaceutical composition over the counter to lower cholesterol (i.e. a process) which is a statutory category. Claim 20 is directed towards a non-transitory computer readable storage medium for qualifying a human subject for delivery of a statin pharmaceutical composition over the counter to lower cholesterol (i.e. a manufacture) which is a statutory category. Since the claims are directed towards a statutory category, it must be determined if the claim is directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  In the instant application, the claim is directed towards an abstract idea. 
Under step 2A, prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 19 and 20 are determined to be directed to an abstract idea because an abstract idea is recited in the claims which fall within the subject matter groupings of abstract ideas. The abstract idea (identified in bold) recited in the representative claim 1 is identified as: 
a computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method comprising: 
a) conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
a sex of the subject, 
whether the subject is female and one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant, 
whether the subject has or has ever had a liver disease, 
an age of the subject, 
a total cholesterol level of the subject, 
a HDL cholesterol count of the subject, 
a systolic blood pressure of the subject, 
a race of the subject, 
whether the subject is taking a high blood pressure medication, 
whether the subject is taking one or more medications that interact with the statin pharmaceutical composition, wherein the one or more medications include cyclosporine, 
a smoking status of the subject, 
a diabetes status of the subject, 
an alcohol consumption status of the subject, 
whether the subject has had an adverse reaction to a cholesterol lowering medication, and 
whether the subject has ever had an atherosclerotic cardiovascular event or had a heart procedure; 
b) running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the statin pharmaceutical composition and the method is terminated without delivery of the statin pharmaceutical composition to the subject, wherein the first plurality of filters comprises: 
a pregnancy filter, 
a cyclosporine filter, and 
a liver disease or allergic reaction to the statin pharmaceutical composition filter, 
c) running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: 
a total cholesterol level filter, 
a pooled cohort equation filter that incorporates the sex of the subject, the race of the subject, the age of the subject, the total cholesterol level of the subject, the HDL cholesterol count of the subject, the systolic blood pressure of the subject, whether the subject is taking a medication that interacts with a statin, the smoking status of the subject, and the diabetes status of the subject to derive a risk for the atherosclerotic cardiovascular disease, wherein when the risk satisfies a first threshold range or a first threshold value the pooled cohort equation filter is deemed fired, 
an age filter, 
a drug interaction filter, 
an alcohol consumption filter, 
an adverse reaction filter, and 
an atherosclerotic cardiovascular event filter; 
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; and 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: 
storing an indication in a subject profile of an initial order for the statin pharmaceutical composition, 
communicating an over the counter drug facts label for the statin pharmaceutical composition to the subject, and 
authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the statin pharmaceutical composition to the subject, wherein the authorization includes a destination associated with the subject. 
The limitations in the identified abstract idea fall within the subject matter grouping of certain methods of organizing human activity. The claimed invention is a method that qualifies a human subject for use of a pharmaceutical and authorizing provision of the pharmaceutical based on determining if subject survey data meets certain filter criteria and based on receiving certain required information from the subject, which is a method of managing the distribution of a pharmaceutical to subject. The mere nominal recitation of a generic computer systems, processors, memory and non-transitory computer readable storage media does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Under step 2A, prong two of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether the identified abstract ideas are integrated into a practical application. After evaluation, there is no indication that any additional elements or combination of elements integrate the abstract idea into a practical application, such as through: an additional element that reflects an improvement to the functioning of a computer, or an improvements to any other technology or technical field; an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; an additional element that implements the judicial exception with, or uses the judicial exception in connection with, a particular machine or manufacture that is integral to the claim; an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Conversely, the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than a recitation of:
Generally linking the abstract idea to a particular technological environment or field of use. The additional elements defining the pharmaceutical as a statin composition and defining the survey results and filters are considered to generally linking the abstract idea to the particular field of use of delivery of a statin pharmaceutical composition, as the survey results and filters generally correspond to the prescribing information and patient information needed to analyze the prescribing information for a patient considering usage of a statin pharmaceutical composition, such as indications of use, contradictions and interactions. For example, the specific survey results and filters for particular pharmaceutical is simply limiting drug prescribing to this a particular pharmaceutical, which have been previously been prescribed by physicians;
Insignificant extra-solution activity to the judicial exception. The additional limitations of storing an indication and communication drug facts do not add a meaningful limitation to the method as they are the insignificant extra-solution activity of gathering/storing data and transmitting data; 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional elements of computer systems, processors, memory, computer readable storage medium and stored instructions that when executed by a computer system or processor perform the method are considered to be similar to adding the words “apply it” with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea because the computer components are recited at a high level of generality and are merely invoked as tools to perform an existing pharmaceutical authorization process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Dependent claims 2-18 add additional limitations, but these only serve to further limit the abstract idea, and are therefore also directed towards fundamentally the same abstract idea as independent claim 1, do not integrate the abstract idea into a particular application and/or do not amount to an inventive concept or significantly more as described below.
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, it must be determined whether provide an inventive concept by determining if the claims include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exception. After evaluation, there is no indication that an additional element or combination of elements are sufficient to amount to significantly more than the judicial exception. As discusses above with respect to integration of the abstract idea into a practical application, the claims as a whole merely describe how to generally “apply” the concept of authorizing provision of a pharmaceutical in a computer environment. Evidence that storing and communication information is insignificant extra solution activity is provided by MPEP §2106.05. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Thus the claims are not patent eligible.
The dependent claims merely present additional abstract information in tandem with further details regarding the elements from the independent claims and are, therefore, directed to an abstract idea for similar reasons as given above. For example, dependent claims 2-18 merely include additional firing conditions, add additional pharmaceutical specific details which further generally link the abstract idea to statin pharmaceuticals and merely add additional details to the human activity of providing a pharmaceutical. None of these functions are deemed to integrate the claims into a practical application or to amount to significantly more than the abstract idea because, as stated above, they amount to: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These merely encompasses the abstract idea identified above and do not amount to significantly more.
Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements amounts to an inventive concept.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (U.S. Pub. No. 2011/0178812) in view of CRESTOR (Full Prescribing Information).
Regarding claim 1, Lindsay discloses a method for qualifying a human subject for delivery of a pharmaceutical composition over the counter to lower cholesterol (Abstract and paragraphs [0004] and [0031] discuss a method for determining if a patient qualifies for delivery of a drug/pharmaceutical composition. Qualifying the delivery as over the counter and the pharmaceutical composition to lower cholesterol are not considered to limit the claim and are not given patentable weight as they recite the purpose or intended use of the delivery and pharmaceutical which does not affect the steps of the claim.), the method comprising: 
a) conducting a fist survey of the subject thereby obtaining a first plurality of survey results (Abstract and paragraphs [0004], [0030] and [0058]-[0059] and [0068]-[0069] discuss obtaining an questionnaire results from a patient based on answers received from a questionnaire associated with the drug.); and
b) running all or a portion of the information set against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the human is deemed not qualified for delivery of the pharmaceutical composition and the method is terminated without delivery of the pharmaceutical composition to the human (Abstract and paragraphs [0031]-[0032], [0037], [0052]-[0053], [0058] and [0075] discuss that the obtained results from the questionnaire responses are automatically compared with a set of prescription requirement criteria, construed as filters, which must be met in order to satisfy the requirements needed to deliver/provide/dispense the drug to the patient. If information corresponding to “must” requirement is not met (i.e. a “must” criteria filter is fired) the prescription requirements are not satisfied and the drug is not delivered/provided/dispensed and the method ends.).
Lindsay does not appear to explicitly disclose that the pharmaceutical composition is a statin, what the first plurality of survey results comprises or what the first plurality of filters of a first category class comprises. However, CRESTOR teaches that it was old and well known in the art of prescription requirements at the time of the invention/filing to qualify a human subject for delivery of a statin pharmaceutical composition using a survey results (Pages 3 and 37-39 discuss that CRESTOR, a statin, should only be taken for certain indications of a patient, should not be taken or taken with precaution under certain conditions associated with the patient.) comprising:
a sex of the subject (Page 17 discusses that adolescent females should be counseled on appropriate contraceptive methods while on CRESTOR therapy, indicating the sex of the human seeking CRESTOR should be obtained prior to delivery to the drug.)
whether the subject is female and one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant (Page 38 discusses that you should not take CRESTOR if a female is pregnant, planning to become pregnant or breastfeeding, indicating this information should be obtain prior to delivery of the drug.), 
whether the subject has or has ever had a liver disease (Pages 8 and 38 discuss that patient use caution if they have a history of liver problems or not take CRESTOR if they have liver problems, indicating this information should be obtain prior to delivery of the drug.), 
an age of the subject (Pages 7, 37-38 and 40 discuss that age is important information to obtain when taking or prescribing CRESTOR, as it is not studied for humans under 10, indicative of increased risk of cholesterol control need, and may increase risk of muscle problems.),
a total cholesterol level of the subject, a HDL cholesterol count of the subject (Pages 1 and 37-38 discuss that total cholesterol, high LDL cholesterol and low HDL cholesterol counts are treated by CRESTOR. Therefore, total cholesterol, LDL cholesterol and HDL cholesterol counts are important information to obtain to determine indications of use.), 
a systolic blood pressure of the subject (Pages 37-38 discuss that high blood pressure increases the risk of atherosclerosis and high cholesterol, for which CRESTOR is prescribed. Therefore, blood pressure, including systolic, is important information to obtain to determine indications of use.), 
a race of the subject (Pages 5 and 38 discuss that the Asian race has a different reaction to CRESTOR which should be taken into consideration, making race important information to obtain.), 
whether the subject is on a high blood pressure medication (Page 39 discusses obtaining information on all medications a patient is taking before starting CRESTOR, construed as including information on whether a patient is taking high blood pressure medication, as this will or will not be included in the medications being taken.), 
whether the subject is taking one or more medications that interact with the statin pharmaceutical composition (Pages 14-15 and 38 discuss that medications that interact with CRESTOR should be disclosed as they may necessitate warning/precautions and/or should not be taken with CRESTOR.), 
wherein the one or more medications include cyclosporine (Page 14 discusses that cyclosporine is a drug interaction with CRESTOR, indicating this information must be obtained.), 
a smoking status of the subject (Pages 4 and 37-38 discuss that smoking increases the risk of atherosclerosis and high cholesterol, for which CRESTOR is prescribed. This is important information to obtain to determine indications of use.), 
a diabetes status of the subject (Pages 37-38 discuss that diabetes increases the risk of atherosclerosis and high cholesterol, for which CRESTOR is prescribed. This is important information to obtain to determine indications of use.),
an alcohol consumption status of the subject (Page 39 discusses that alcohol consumption of a patient is important information to obtain when considering taking CRESTOR.), 
whether the subject has had an adverse reaction to a cholesterol lowering medication (Pages 6 and 38 discuss that you should not take CRESTOR if you have had an allergic or adverse reactions to CRESTOR or it’s ingredients in the past.), and 
whether the subject has ever had an atherosclerotic cardiovascular event or had a heart procedure (Pages 1-4 and 37-38 discuss that CRESTOR helps low the progression of Atherosclerosis, making atherosclerotic cardiovascular event important information to obtain to determine indications of use.).
CRESTOR further teaches that when certain contradictions are present in a subject, the statin pharmaceutical compound should not be taken (Pages 1 and 38-39), the contradictions comprising:
a pregnancy contradiction (Pages 1 and 38 discuss that CRESTOR should not be taken if the human is pregnant or planning on becoming pregnant.), 
a cyclosporine contradiction (Pages 1, 5 and 14 discuss that if cyclosporine is being taken, CRESTOR should be limited to 5 mg. Any higher dosage should not be taken.), and
a liver disease or allergic reaction to the statin pharmaceutical composition contradiction (Pages 1 and 38 discuss that CRESTOR should not be taken if the human has liver problems or has had an allergic reaction to CRESTOR.).
Therefore, it would have been obvious to one of ordinary skill in the art of prescription requirements at the time of the invention/filing to modify the method of Lindsay, such that the pharmaceutical composition is a statin pharmaceutical composition (i.e. CRESTOR), such that the survey results includes information pertinent to the statin pharmaceutical composition, including the survey results limitations above, and such that the first plurality of criteria/filters of the first category class include the contradictions for the statin pharmaceutical composition, including the filter limitations above, as taught by CRESTOR, in order to determine if a statin pharmaceutical composition should or should not be taken by a human (Pages 1, 5, 14 and 38-39). 
For example, if one of ordinary skill in the art used to method of Lindsay for a statin pharmaceutical composition, such as CRESTOR, the survey results obtained from the subject would include all claimed information and the first filters/criteria would be based on contradictions and would include the claimed filters in order to properly determine if a subject should take CRESTOR, where if the contradictions are present, they subject should not. Regarding the cyclosporine filter, while it is not listed as a direct contradiction, if the human was attempting to obtain a dosage of CRESTOR higher than 5 mg while taking cyclosporine, it would be a contradiction and the subject should not be deemed qualified to take CRESTOR at that dosage.
As discussed above, the remaining limitations “c)” - “e)” are not required under broadest reasonable interpretation and a prima facie case of obviousness is presented by providing evidence to show obviousness of steps “a)” and “b)” only. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)

Regarding claims 1-18 and 20, the closest prior art: Lindsay (U.S. Pub. No. 2011/0178812) discloses about patient information from a patient survey and running the information against a set of filters to automatically prescribe a drug, but does not disclose the specific filters arranged in stages, obtaining confirmation that a patient has received and read a drug label or administering a statin pharmaceutical composition; and Crestor (Full Prescribing Information) discloses the factors which may affect the decision to take a statin pharmaceutical, but does not disclose the second stage filters, arranging sets of filters in stages obtaining confirmation that a patient has received and read a drug label or administering a statin pharmaceutical composition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maji et al. (Safety of statins) discusses mechanisms and safety of statin-induced adverse effects and their management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686